    Case 20-02834      Doc 35     Filed 02/17/20 Entered 02/17/20 10:25:51            Desc Main
                                    Document     Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                             )   Chapter 11
                                                   )
LINDRAN PROPERTIES, LLC (SHORELINE)                )   Case No. 20-02834
                                                   )
                      Debtor.                      )   Hon. Jack B. Schmetterer
                                                   )
                                                   )

    AMENDED NOTICE OF APPLICATION TO AUTHORIZE THE RETENTION AND
        EMPLOYMENT OF CLARK HILL PLC AS BANKRUPTCY COUNSEL

        PLEASE TAKE NOTICE that on February 25, 2020 at 10:00 a.m. (prevailing Central
 Time) or as soon thereafter as counsel may be heard, we shall appear before the Honorable Jack
 B. Schmetterer in Courtroom 682 in the United States Courthouse, 219 South Dearborn Street,
 Chicago, Illinois, or before any other judge who may be sitting in his place and stead, and present
 the Application to Authorize the Retention and Employment of Clark Hill PLC (the “Application”),
 at which time and place you may appear if you so desire


  Dated: February 17, 2020                     Respectfully submitted,

                                               LINDRAN PROPERTIES, LLC
                                               (SHORELINE)

                                               By: /s/ Kevin H. Morse
                                                        One of Its Proposed Attorneys

                                              Scott N. Schreiber (#06191042)
                                              Kevin H. Morse (#06297244)
                                              CLARK HILL PLC
                                              130 East Randolph Street | Suite 3900
                                              Chicago, Illinois 60601
                                              T: (312) 985-5595
                                              F: (312) 985-5984
                                              sschreiber@clarkhill.com
                                              kmorse@clarkhill.com




 223286594.v1
  Case 20-02834       Doc 35     Filed 02/17/20 Entered 02/17/20 10:25:51           Desc Main
                                   Document     Page 2 of 5


       I, Kevin H. Morse, an attorney, certify that I caused a copy of the following documents
Amended Notice of Motion and Application to Employ Clark Hill PLC as Bankruptcy Counsel to
the Debtor [Docket No. 25] to be served on the parties listed on the attached service lists via the
Court’s CM/ECF System (Exhibit A) and/or U.S. Mail, postage prepaid (Exhibit B), on February
17, 2020.

 Dated: February 17, 2020                     By: /s/ Kevin H. Morse




223286594.v1
  Case 20-02834      Doc 35     Filed 02/17/20 Entered 02/17/20 10:25:51   Desc Main
                                  Document     Page 3 of 5


                                         Exhibit A

William S Hackney, III
Better Housing Foundation LLC
whackney@salawus.com
jadams@salawus.com
dkreide@salawus.com

James Kapp
UMB Bank, n.a., as successor Indenture Trustee
jkapp@mwe.com

Charles A King
City of Chicago
chuck.king@cityofchicago.org

Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov

Kevin H Morse
Lindran Properties, LLC (Shoreline)
kmorse@clarkhill.com

Joseph M Robinson
UMB Bank, n.a., as successor Indenture Trustee
jmrobinson@mwe.com

Scott N. Schreiber
Lindran Properties, LLC (Shoreline)
sschreiber@clarkhill.com, blambert@clarkhill.com

Eric E. Walker
PRE Holdings 14, LLC
ewalker@perkinscoie.com
Docketchi@perkinscoie.com
rleibowitz@perkinscoie.com




223286594.v1
  Case 20-02834      Doc 35     Filed 02/17/20 Entered 02/17/20 10:25:51         Desc Main
                                  Document     Page 4 of 5


                                           Exhibit B

 Lindran Properties, LLC (Shoreline)            All Types Elevators, Inc.
 4 Dunbar Road                                  c/o Laurie Silvestri, Esq.
 Palm Beach Gardens, Florida 33418-6816         70 West Madison Street | Suite 2020
                                                Chicago, Illinois 60602-4241

 Bryant & Davalle PC                            CII, as Receiver for the Property
 1210 West Northwest Highway                    c/o Megan McGillivary
 Palatine, Illinois 60067-1897                  29 East Madison Street | Suite 950
                                                Chicago, Illinois 60602-4535

 Carpet Concepts Company                        City of Chicago
 1346 West 79th Street                          Attention: Legal Department
 Chicago, Illinois 60620-3714                   121 North LaSalle Street | Suite 600
                                                Chicago, Illinois 60602-1244

 City of Chicago – Legal Department             City of Chicago
 Attention: Greg Janes, Building & License      Attention: Water Department
 30 North LaSalle Street | Suite 700            121 North LaSalle Street | Room 107A
 Chicago, Illinois 60602-2503                   Chicago, Illinois 60602-1232

 Community Initiatives, Inc., Receiver          Department of Treasury
 222 South Riverside Plaza | #380               Internal Revenue Service
 Chicago, Illinois 60606-7801                   P.O. Box 7346
                                                Philadelphia, Pennsylvania 19101-7346

 HD Supply / Peachtree Business Products        Halsted Law Group LLC
 1940 West Oak Circle                           520 North Halsted Street | Apt. 201
 Marietta, Georgia 30062                        Chicago, Illinois 60642-7566

 Illinois Department of Employment Security     ILLINOIS DEPARTMENT OF REVENUE
 Benefit Payment Control Division               Attention: Bankruptcy Unit
 P.O. Box 4385                                  P.O. Box 19035
 Chicago, Illinois 60680-4385                   Springfield, Illinois 62794-9035

 Illinois Finance Authority – Legal             Independent Recycling Services, Inc.
 Attention: Elizabeth Weber                     2401 South Laflin Street
 160 North LaSalle Street | Suite S-1000        Chicago, Illinois 60608-5005
 Chicago, Illinois 60601-3124




223286594.v1
  Case 20-02834      Doc 35    Filed 02/17/20 Entered 02/17/20 10:25:51      Desc Main
                                 Document     Page 5 of 5


 Lakeshore Recycling Systems LLC             Law Offices of Ira Piltz Ltd.
 6132 Oakton Street                          8170 McCormick Boulevard | Suite 116
 Morton Grove, Illinois 60053-2718           Skokie, Illinois 60076-2914

 Michael Keefe dba Keefe HVAC                Midwest Receivable Solution
 7408 West Archer Avenue                     P.O. Box 2087
 Summit Argo, Illinois 60501-1218            Kalamazoo, Michigan 49003-2087

 PRE Holdings 14, LLC                        PRE Holdings 14, LLC
 c/o Eric Walker, Perkins Coie LLP           c/o Krusha Patel
 131 South Dearborn Street | Suite 1700      549 West Randolph Street | 2nd Floor
 Chicago, Illinois 60603-5559                Chicago, Illinois 60661-2208

 Paperstreet Properties                      Peoples Gas
 1641 Carrol Avenue | Suite 201              200 East Randolph Street
 Chicago, Illinois 60612-2506                Chicago, Illinois 60601-6302

 Region Snow Removal LLC                     Resynergy Bill LLC
 328 West Old Ridge Road                     7575 North Loop 1604 West | Suite 10
 Hobart, Indiana 46342-4242                  San Antonio, Texas 78249-2968

 The Lynd Company                            UMB Bank N.A.
 4001 Pond Hill Road                         c/o Michael Slade, Indenture Trustee
 San Antonio, Texas 78231-1291               120 6th Street | Suite 1400
                                             Minneapolis, Minnesota 55402-1807

 UMB Bank N.A.                               US Securities & Exchange Commission
 c/o William Smith                           175 West Jackson Boulevard | Suite 900
 McDermott Will & Emery LLP                  Chicago, Illinois 60604-2908
 444 West Lake Street | Suite 4000
 Chicago, Illinois 60606-0029

 Unique Equity Property Investments LLC      Wortham Insurance & Risk Management
 6411 South Parnell Avenue                   1600 West 7th Street
 Chicago, Illinois 60621-2719                Fort Worth, Texas 76102-2596

 Patrick S. Layng
 Office of the U.S. Trustee, Region 11
 219 South Dearborn Street | Room 873
 Chicago, Illinois 60604-2027




223286594.v1
